In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00202-CV

IN RE TREATMENT EQUIPMENT                 §    Original Proceeding
COMPANY, JANICE V. SMITH, AND
BRUCE S. SMITH                            §    From the Probate Court

                                          §    of Denton County (PR-2014-00697-01)

                                          §    July 23, 2019

                                          §    Opinion by Justice Womack

                                   JUDGMENT

      This court conditionally grants, in part, the relief requested in relators

Treatment Equipment Company, Janice V. Smith, and Bruce S. Smith’s petition for

writ of mandamus. We order the trial court to vacate the parts of its June 3, 2019

order (1) ordering relators to respond to the improper requests for production listed

and referred to in the order and (2) overruling relators’ objections to requests for

production 18 through 22.
      We order real party in interest Phillip E. Romero, as Independent Executor of

the Estate of Michael Kilborn, to pay the costs of this original proceeding.

                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Dana Womack
                                          Justice Dana Womack